 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LOUIS A. ALARCON,                              Case No. 1:16-cv-01461-LJO-JLT (PC)
12                        Plaintiff,                 ORDER DISREGARDING PLAINTIFF’S
                                                     MOTION TO COMPEL DISCOVERY
13            v.
                                                     (Doc. 35)
14    DAVEY, et al.,
15                        Defendants.
16           On November 30, 2018, Plaintiff filed a motion to compel Defendants to produce a DVD
17   for the Court to review with his opposition to Defendants’ motion for summary judgment. (Doc.
18   35.) However, per stipulation of the parties, discovery has been stayed other than as to issues
19   regarding Plaintiff’s exhaustion efforts. (Docs. 31, 32.) Plaintiff states that the DVD shows his
20   injuries and is relevant to the claims and defenses in this case.
21           Plaintiff does not show that the contents of the DVD is in any way related to his
22   exhaustion efforts. Because discovery has been stayed on all issues other than exhaustion and the
23   DVD Plaintiff seeks goes to the merits of his claims, Plaintiff’s motion to compel the DVD for
24   Court viewing is premature. Plaintiff is not prohibited from refiling this motion if Defendants’
25   motion for summary judgment on exhaustion issues is denied and the parties are thereafter unable
26   to resolve this issue.
27   ///
28   ///


                                                       1
 1         Accordingly, Plaintiff’s motion to compel production of the DVD, filed on November 30,
 2   2018, is DISREGARDED as premature.
 3

 4   IT IS SO ORDERED.
 5
        Dated:   December 4, 2018                         /s/ Jennifer L. Thurston
 6                                                 UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                  2
